Title: To Thomas Jefferson from C. P. de Lasteyrie, 28 March 1808
From: Lasteyrie, C. P. de
To: Jefferson, Thomas


                  
                     Monsieur, 
                     
                     
                        Paris ce 28 mars 1808
                  
                  j’ai recu votre lettre du mois de Mars 1807. je vous écris celle-ci pour vous prier d’accepter un ouvrage que je viens de publier sur la culture du cotonnier. je désire qu’il vous soit agréable, et qu’il puisse être utile à votre intéressante patrie. j’en ai fait passer un exemplaire à la société Philosophique qui a bien voulu me ranger au nombre de ses membres; honneur dont je suis très flaté. je regrete bien que personne n’ait encore fait l’essai de votre ingénieux versoir; Mais nous somme en france d’une indiférence pour le perfectionnement de l’agriculture qui ne se conçoit pas. On couronne un mediocre poëte, et l’on ne daigne pas s’appercevoir d’un bon agriculteur. Les Chinois que nous regardons comme des semi-barbares sont par ce rapport plus sages que nous. Je me rappelle à ce sujet ce qu’écrivoit un Missionaire francois à la Chine. Les idées politiques de la chine disoit-il sur la poësie ne sont p’as les mêmes à bien des égards que celles de l’Europe. Le mérite de faire de beaux vers attire peu l’attention du gouvernement. On dit en chine qu’un homme de lettre fait des vers, comme on dit en france qu’un capitaine d’infanterie joue bien du violon—Nous parlons beaucoup, et nous écrivons beaucoup dans nos sociétés d’agriculture, mais nous en restons là, après avoir fait beaucoup de bruit. j’attend avec bien de l’impatience le moment ou je serai possesseur d’une terre près Paris afin de me livrer d’une manière plus active à l’Agriculture, et alors je ferai certainement l’essai de votre versoir.
                  je présume que dans votre noble et honnorable retrete vous vous occuperes d’Agriculture. si vous aviés besoin de quelques renseignemens ou de quelques ouvrages sur cette matière, je serai très-flaté que vous vous adréssiés à moi. je me ferai un plaisir de vous servir, et je serai toujour pénétré des sentimens qui sont dus à celui qui a donné des preuves si éclatantes de sa grandeur d’ame.
                  
                     C. P. De Lasteyrie 
                     
                  
                  
                     Mr. Lafayette que j’ai vu il y a 15 jours jouis d’une bonne Santè.
                  
                  
                  
               